DETAILED ACTION
This communication is responsive to the instant application filed on 06/08/2021.
Claims 1, 11, and 20 are independent claims.
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 06/08/2021 and 08/10/2022 have been acknowledged and recorded.  See attached forms PTO-1449, MPEP §609.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “The method of claim 7” in the preamble, line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims do not amount to significantly more than an abstract idea.
Regarding claim 1, the claim recites language of: 
“ one or more processors; 
one or more computer readable storage media operatively coupled with the one or more processors; and 
program instructions stored on the one or more computer readable storage media that, when executed by the one or more processors, direct the computing apparatus to at least: 
identify one or more external references within a workbook, wherein the workbook resides in a spreadsheet environment comprising multiple workbooks; 
identify a scope of a recalculation, triggered by an event in the workbook, based on one or more factors comprising the one or more external references; and 
perform the recalculation within the identified scope.”
In fact, the steps of “identify one or more external references…”, “identify a scope of a recalculation,…” and “perform the recalculation within the identified scope”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mental concepts performed in the mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s) (e.g., the “one or more processors”, “one or more computer readable storage media”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2), Part III.
(**** Similar analysis to independent claims 11 and 20, respectively)
Claims 1, 11, and 20 are not integrated the judicial exception into a practical application. For instance, the additional elements, e.g., “one or more processors”, “one or more computer readable storage media” are known as generic computing components for performing the computing functions of the above indicated of “identify one or more external references…”, “identify a scope of a recalculation,…”, and “perform the recalculation…” which amount no more than mere instructions to apply the exception using the generic computing components, see Mayo, 566 U.S. AT 84. 
The additional elements of “one or more processors” and “one or more computer readable storage media” for performing the above indicated “identify…”, “identify…”, “perform…” steps which amount to no more than mere instructions/functions to apply the exception using the highly generic computing components and are being only used as tools that are well-understood, routine, conventional amount to no more than implementing the abstract idea with a computerized system. Thus, the claims merely provide conventional computer implementation and do not amount to significantly more than abstract idea. See MPEP 2106.05(a)-(h).
For the at least above reasons, independent claims 1, 11 and 20 are not patented eligibility.

Claims 2-10, and 12-19 depend on independent claims 1, 11 and 20 and include all the limitations of claims 1, 11 and 20; and hence, claims 2-10 and 12-19 recite the same as being the above abstract idea as well analysis under Step 2A (Prong II) and Step 2B.
Claim 2 recites additional limitation: “wherein each external reference of the one or more external references links the workbook to at least one other workbook of the multiple workbooks”, which is not integrated into a practical application. The limitation represents additional activity that does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, the claim does not amount to significantly more than the abstract idea.

Claim 3 recites additional limitation: “wherein the identified scope limits the recalculation to the workbook and at least the one other workbook, but fewer than all of the multiple workbooks” which further defines the term “identified scope”. The limitation of “identified scope limits the recalculation…”, as drafted, is a mental process as further indicated above claim 1 for performing in the mind that falls within the “Mental Processes” grouping of abstract idea.  Thus, the claim does not include limitations that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea. 

Claim 4 recites additional limitation: “wherein the identified scope excludes from the recalculation any other workbooks of the multiple workbooks that are not linked by the external references to the workbook, even if any of the other workbooks include volatile functions.” which are further defined the term “identified scope” as indicated above claim 1. Plus, the “are not linked…” step represents as additional activity that does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, the claim does not include limitation that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea. 

Claim 5 recites additional limitation  “wherein the one or more factors further comprise a view port and wherein the identified scope further limits the recalculation to a portion of the workbook in range of the viewport and any portions of the one other workbook linked to the portion of the workbook” which further defines the term “identified scope”. The limitation of “identified scope further limits the recalculation…”, as drafted, is a mental process as further indicated above claim 1 for performing in the mind that falls within the “Mental Processes” grouping of abstract idea.  Plus, the “one or more factors further comprise a view port” does not include limitations that integrate the judicial exception into a practical application because it does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.  Thus, these additional limitations, which are considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Claim 6 recites additional limitation of “wherein each external reference of the one or more external references links a worksheet in the workbook to one other worksheet in the one other workbook,” which is not integrated the judicial exception into a practical application. Furthermore, the step of “links a worksheet…” does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, the claim does not amount to significantly more than the abstract idea.
 
Regarding claims 7 and 8, the claims recite additional limitations of “wherein the identified scope limits the recalculation to the workbook and the one other worksheet.” and “ wherein the identified scope limits the recalculation to the worksheet and the one other worksheet“ which further defines the term “identified scope”. The limitation of “identified scope limits the recalculation…”, as drafted, is a mental process as further indicated above claim 1 for performing in the mind that falls within the “Mental Processes” grouping of abstract idea.  Thus, claims 7-8 do not include limitations that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea. 

Regarding claim 9, the claim recites additional limitations of “wherein the one or more factors further comprise a view port and wherein the identified scope further limits the recalculation to a portion of the worksheet in range of the viewport and any portions of the one other worksheet linked to the portion of the worksheet” which further defines the “the one or more factors” and the “identified scope”. The limitation of “identified scope further limits the recalculation…”, as drafted, is a mental process as further indicated above claim 1 for performing in the mind that falls within the “Mental Processes” grouping of abstract idea.  Plus, the “one or more factors further comprise a view port” does not include limitations that integrate the judicial exception into a practical application because it does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.  Thus, these additional limitations, which are considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
 
Regarding claim 10, the claim recites additional limitations of “wherein the one or more factors further comprises a status of each of the multiple workbooks with respect to real-time data.” which further defines the one or more factors as a status of workbooks with real-time data. So, language of the claim does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, claim 10 does not include limitation(s) that integrates the judicial exception into a practical application and does not amount to significantly more than the abstract idea. 

Regarding dependent claims 12-19, the claims are essentially the same or at least similar recitation as claims 2-10 except that they set forth the claimed invention as the method rather than a computing device (i.e., computing system) respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of dependent claims 2-10.

For at least above reasons, claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bedford et al., US Pub. No. 20050097115 (hereinafter as “Bedford”) in view of Boon, US Pub. No. 20060136534 (hereinafter as “Boon”).
Regarding claim 1, Bedford teaches: a computing device (fig 1 shown as the computing device) comprising: 
one or more processors (fig. 1, element 21, wherein the Processing Unit is illustrated as the processor, par. 0016 e.g., “processing devices”=processors); 
one or more computer readable storage media operatively coupled with the one or more processors (fig. 1, elements 22 – System Memory; and pars. 0016-17); and 
program instructions stored on the one or more computer readable storage media (fig. 1, elements 22 and 36-38; and pars. 0017-18) that, when executed by the one or more processors (fig. 1, element 21 and par. 0016), direct the computing apparatus to at least: 
identify one or more external references within a workbook (par. 0002, e.g., “An external reference, or link, from within one workbook may be made to another workbook. An external reference or link in an electronic spreadsheet may be generally described as when the value of one cell is dependent on the value of another cell in another spreadsheet. Cells may also depend on the value of a defined name or function in another worksheet. Graphic items, such as charts and text boxes, may also be linked to cells, defined names, or functions within another worksheet. Thus, generally described, a link refers to a workbook object (cell, named range, text box) whose content (value or formula) is dependent on an external source. The external source is typically another spreadsheet program but could also be a DDE server, OLE server, or anything that the spreadsheet program is capable of interpreting.”), wherein the workbook resides in a spreadsheet environment comprising multiple workbooks (fig. 2, par. 0002: “... Many electronic spreadsheet program modules include the concept of a workbook with a number of worksheets in a workbook. An external reference, or link, from within one workbook may be made to another workbook.”,  pars. 0018 “Microsoft’s “EXCEL 2022” spreadsheet program module” and 0023 “Many electronic spreadsheet program modules includes the concept of a workbook with a number of worksheets in a workbook…” which are implemented as the “spreadsheet environment”; and par. 0027, e.g. “the multiple workbooks that may need to be opened and recalculated…. hundreds of links to hundreds of different workbooks.”).
Bedford does not explicitly teach: “identify a scope of a recalculation, triggered by an event in the workbook, based on one or more factors comprising the one or more external references;” and “perform the recalculation within the identified scope.”
In the same field of endeavor (i.e., data processing), Boon teaches:
identify a scope of a recalculation (par. 0019: “Volatile functions require recalculation whenever they are included in the scope of a calculation request in a workbook.”), triggered by an event in the workbook (par. 0037: “server spreadsheet application 16 calculates the maximum of the server automatic timeout setting and the workbook timeout setting to determine a volatile function timeout value for the workbook”, wherein the setting=triggered automatic timeout=event in the workbook), based on one or more factors comprising the one or more external references (par. 0006: “…determining that the calculation mode setting is automatic, in response to determining that the calculation mode setting is automatic, retrieving a Server AutomaticVolatileFunctionCache Lifetime setting for the volatile function from a server computer, retrieving a workbook volatile function time out setting for the volatile function from the workbook, and calculating the volatile function timeout value using the relationship: volatile function timeout value=Maximum(workbook volatile function timeout setting, Server AutomaticVolatileFunctionCache Lifetime).” wherein the “timeout” from the server is broadly interpreted as the factor in the external references, and the “retrieving a workbook volatile function time out setting for the volatile function from the workbook” is interpreted as the triggered by an event in the workbook, and par. 0028: “When the calculation mode is set to automatic in a workbook, any time a function value changes due to a recalculation, all functions that are dependent on that function are recalculated as well”); and
perform the recalculation within the identified scope (par. 0001: “When building workbooks, users of spreadsheet application programs often utilize a number of functions for performing calculations in a spreadsheet... Volatile functions are a class of functions that are recalculated whenever a calculation is performed on a spreadsheet because the return value of the function might change. For instance, the volatile function "Now( )" returns the current date and time based on a computer's clock and calendar functions. Thus, whenever a workbook is recalculated, if the scope of the calculation request covers a cell that contains the "Now( )" function, then the function must be recalculated”, and par. 0028, e.g., “any time a function value changes due to a recalculation, all functions that are dependent on that function are recalculated as well”).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Boon would have provided Bedford with the above indicated limitations for performing the recalculation per identified scope when the previous calculation is changed due to setting automatic timeout in the real time data (e.g., “Now()” function) (Boon: Abstract, pars. 0001, 0019 and 0028).

Regarding claim 2, Bedford teaches: wherein each external reference of the one or more external references links the workbook to at least one other workbook of the multiple workbooks (see fig. 2: shown as the links between workbooks via the external data sources, par. 0002: “...An external reference, or link, from within one workbook may be made to another workbook.”,  par. 0026, e.g., “a client workbook 200 with links to source workbooks 205 and 225”; and par. 0027: “updating the link in cell 210 may take considerable time due to the multiple workbooks that may need to be opened and recalculated… hundreds of links to hundreds of different workbooks.”).  

Regarding claim 3, Bedford and Boon teach: wherein the identified scope limits the recalculation to the workbook and at least the one other workbook (Boon: par. 0001: “When building workbooks, users of spreadsheet application programs often utilize a number of functions for performing calculations in a spreadsheet... Volatile functions are a class of functions that are recalculated whenever a calculation is performed on a spreadsheet because the return value of the function might change. For instance, the volatile function "Now( )" returns the current date and time based on a computer's clock and calendar functions. Thus, whenever a workbook is recalculated, if the scope of the calculation request covers a cell that contains the "Now( )" function, then the function must be recalculated”, par. 0019: “Volatile functions require recalculation whenever they are included in the scope of a calculation request in a workbook., par. 0028: “When the calculation mode is set to automatic in a workbook, any time a function value changes due to a recalculation, all functions that are dependent on that function are recalculated as well”), but fewer than all of the multiple workbooks (Bedford: par. 0026 “updating the link in cell 210 may take considerable time due to the multiple workbooks that may need to be opened and recalculated”; and par. 0039 “An external reference, or link, from within one workbook (the client workbook) may be made to another workbook (the source workbook).” ***Examiner’s note: the limitation is shown in FIGURE 4 of the Applicant’s Drawings)

Regarding claim 4, Boon teach: wherein the identified scope excludes from the recalculation any other workbooks of the multiple workbooks (Boon: par. 0001: “When building workbooks, users of spreadsheet application programs often utilize a number of functions for performing calculations in a spreadsheet... Volatile functions are a class of functions that are recalculated whenever a calculation is performed on a spreadsheet because the return value of the function might change. For instance, the volatile function "Now( )" returns the current date and time based on a computer's clock and calendar functions. Thus, whenever a workbook is recalculated, if the scope of the calculation request covers a cell that contains the "Now( )" function, then the function must be recalculated”, par. 0019: “Volatile functions require recalculation whenever they are included in the scope of a calculation request in a workbook., par. 0028: “When the calculation mode is set to automatic in a workbook, any time a function value changes due to a recalculation, all functions that are dependent on that function are recalculated as well”) that are not linked by the external references to the workbook (Bedford: par. 0031 “the server on which the source file is found may have gone down, the source file may have been deleted or moved, etc. Therefore, the status for each link is reset to "Unknown" whenever the Edit Links dialog box 300 is brought up and the user must manually check links to determine the current status of links.”; and par. 0039 “…checking the link to a file stored on disk as contemplated by the present invention is different than checking the link to a workbook which is resident in memory. Links to resident workbooks may not be out-of-date and, if there is a problem with a link to a resident workbook it will manifest itself as an error within the cell.),  even if any of the other workbooks include volatile functions (Boon: Abstract: “A volatile function may include a function which is capable of returning a different value each time the function is calculated.”, fig. 1 elements 28s and 32s, and pars. 0001-3, and 0019 “Worksheets within the workbook 28 may include one or more cells that are dependent on volatile functions 32… Volatile functions require recalculation whenever they are included in the scope of a calculation request in a workbook. As will be described more fully herein, the workbook 28 containing the volatile functions 32 may be stored and made available on the server computer 4 to be shared with the client computer 2”).

Regarding claim 5, Bedford and Boon teach: wherein the one or more factors further comprise a view port (Bedford: see fig. 2: shown as view port via graphical user interface (GUI)) and wherein the identified scope further limits the recalculation to a portion of the workbook in range of the viewport (Boon: par. 0001: “When building workbooks, users of spreadsheet application programs often utilize a number of functions for performing calculations in a spreadsheet... Volatile functions are a class of functions that are recalculated whenever a calculation is performed on a spreadsheet because the return value of the function might change. For instance, the volatile function "Now( )" returns the current date and time based on a computer's clock and calendar functions. Thus, whenever a workbook is recalculated, if the scope of the calculation request covers a cell that contains the "Now( )" function, then the function must be recalculated”, par. 0019: “Volatile functions require recalculation whenever they are included in the scope of a calculation request in a workbook., par. 0028: “When the calculation mode is set to automatic in a workbook, any time a function value changes due to a recalculation, all functions that are dependent on that function are recalculated as well”) and any portions of the one other workbook linked to the portion of the workbook (again fig. 2, element 210 shown as the portion=cell of the worksheet/spreadsheet, see in par. 0026 “a cell being linked to another cell (as described in FIG. 2). However, the invention is not limited to only cell to cell links. Referring now to FIG. 2, an illustration of a client workbook 200 with links to source workbooks 205 and 225 will be described. In this illustration, it is assumed that client.xls, source1.xls, and source2.xls are stored in the same directory. The client workbook includes a cell 210. The formula of cell 210 is =[source1.xls]sheet1!A1+[source2.xls]sheet1!A1. In other words, the value of cell 210 is dependent upon cell A1 (215) of sheet1 of the workbook source1.xls and cell A1 (220) of sheet1 of the workbook source2.xls. Thus, the value of cell 210 is "linked" to cell A1 of sheet1 of the workbook source1.xls and cell A1 of sheet1 of the workbook source2.xls.”).  

Regarding claim 10, Boon teaches: wherein the one or more factors further comprises a status of each of the multiple workbooks with respect to real-time data (par. 0001: “When building workbooks,… Volatile functions are a class of functions that are recalculated whenever a calculation is performed on a spreadsheet because the return value of the function might change. For instance, the volatile function "Now( )" returns the current date and time based on a computer's clock and calendar functions. Thus, whenever a workbook is recalculated, if the scope of the calculation request covers a cell that contains the "Now( )" function, the function must be recalculated”, wherein the “Now()” returns the current date and time for workbooks is interpreted as the status with real-time data).
Claims 11-15 and 20 are rejected in the analysis of above claims 1-5; and therefore, the claims are rejected on that basis.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bedford and Boon, and further in view of Weber et al., US Pub. No. 20070055945 (hereinafter as “Weber”).
Regarding claim 6, the claim is rejected by the same reasons set forth above to claim 1. However, Bedford and Boon do not explicitly teach the limitation in the claim.
In the same field of endeavor (i.e., data processing), Weber teaches: wherein each external reference of the one or more external references links a worksheet in the workbook to one other worksheet in the one other workbook (see par. 0021: “Spreadsheet workbooks typically contain more than one worksheet for ease of organization and use. Each worksheet in a workbook may operate as an independent spreadsheet or may be linked to values in other worksheets contained in the same or other workbooks.”).  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Weber would have provided Bedford and Boon with the above indicated limitations for utilizing the collection per links different worksheets in different workbooks efficient (Weber: Abstract, pars. 0020-21).
Claim 16 is rejected in the analysis of above claim 6; and therefore, the claim is rejected on that basis.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bedford and Boon, and further in view of Handsaker et al., US Pub. No. 20080028287 (hereinafter as “Handsaker”).
Regarding claim 7, the claim rejected by the same reasons set forth above to claims 1 and 6. However, Bedford and Boon do not explicitly teach the limitation recites in the claim.
In the same field of endeavor (i.e., data processing), Handsaker teaches:
wherein the identified scope limits the recalculation to the workbook and the one other worksheet (par. 0006: “When worksheets are grouped together to form a workbook, the workbook and all of its worksheets are stored together as a single file (i.e. the workbook becomes the unit of storage and transfer when moving data between the program 's memory space and disk storage). Formulas stored in worksheets cells can reference other cells that are in worksheets in the same workbook and/or cells that are in worksheets in a different workbook. When formulas refer to a different workbook, however, known prior art spreadsheet programs cannot automatically recalculate formula values unless that other workbook has also been loaded into the program's memory space.”).  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Handsaker would have provided Bedford and Boon with the above indicated limitations for limits the recalculation to the workbook and the one other worksheet efficiently (Handsaker: Abstract, pars. 0006 and 0029-30).

Regarding claim 8, Handsaker teaches: wherein the identified scope limits the recalculation to the worksheet and the one other worksheet (again in par. 0006: “When worksheets are grouped together to form a workbook, the workbook and all of its worksheets are stored together as a single file (i.e. the workbook becomes the unit of storage and transfer when moving data between the program 's memory space and disk storage). Formulas stored in worksheets cells can reference other cells that are in worksheets in the same workbook and/or cells that are in worksheets in a different workbook. When formulas refer to a different workbook, however, known prior art spreadsheet programs cannot automatically recalculate formula values unless that other workbook has also been loaded into the program's memory space.”).  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Handsaker would have provided Bedford and Boon with the above indicated limitations for limits the recalculation to the workbook and the one other worksheet efficiently (Handsaker: Abstract, pars. 0006 and 0029-30).

Regarding claim 9, Bebford, Boon, and Handsaker teach: wherein the one or more factors further comprise a view port (Bedford: see fig. 2 is shown in the view port of the workbook(s); and Handsaker: figs. 4 and 5, element 400 and 500 are shown as view port via graphical user interface (GUI)) and wherein the identified scope further limits the recalculation to a portion of the worksheet in range of the viewport (Boon: par. 0001: “When building workbooks, users of spreadsheet application programs often utilize a number of functions for performing calculations in a spreadsheet... Volatile functions are a class of functions that are recalculated whenever a calculation is performed on a spreadsheet because the return value of the function might change. For instance, the volatile function "Now( )" returns the current date and time based on a computer's clock and calendar functions. Thus, whenever a workbook is recalculated, if the scope of the calculation request covers a cell that contains the "Now( )" function, then the function must be recalculated”, par. 0019: “Volatile functions require recalculation whenever they are included in the scope of a calculation request in a workbook., par. 0028: “When the calculation mode is set to automatic in a workbook, any time a function value changes due to a recalculation, all functions that are dependent on that function are recalculated as well”) and any portions of the one other worksheet linked to the portion of the worksheet (Bedford: again fig. 2, element 210 shown as the portion=cell of the worksheet/spreadsheet, see in par. 0026 “a cell being linked to another cell (as described in FIG. 2). However, the invention is not limited to only cell to cell links. Referring now to FIG. 2, an illustration of a client workbook 200 with links to source workbooks 205 and 225 will be described. In this illustration, it is assumed that client.xls, source1.xls, and source2.xls are stored in the same directory. The client workbook includes a cell 210. The formula of cell 210 is =[source1.xls]sheet1!A1+[source2.xls]sheet1!A1. In other words, the value of cell 210 is dependent upon cell A1 (215) of sheet1 of the workbook source1.xls and cell A1 (220) of sheet1 of the workbook source2.xls. Thus, the value of cell 210 is "linked" to cell A1 of sheet1 of the workbook source1.xls and cell A1 of sheet1 of the workbook source2.xls.”).  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Handsaker would have provided Bedford and Boon with the above indicated limitations for performing the recalculation in the portion/cell of the worksheet/spreadsheet in range of view port linked to other cell/portion of the one of other worksheets of other workbooks (Handsaker: Abstract, pars. 0006 and 0029-30).
Claims 17-19 are rejected in the analysis of above claims 7-9; and therefore, the claims are rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169